UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    MABEL JONES,
            Plaintiff
          v.                                                Civil Action No. 19-3121(CKK)
    DISTRICT OF COLUMBIA,
            Defendant


                                    MEMORANDUM OPINION
                                          (February 10, 2020)
         This is an action for attorney’s fees and costs brought pursuant to the Individuals with

Disabilities Education Act (“IDEA”). 20 U.S.C. §§ 1400 et seq. Plaintiff’s counsel seeks a total

of $86,299.80 in fees and costs arising from an administrative proceeding challenging whether

the Defendant District of Columbia provided her client with a free and appropriate education as

required by the IDEA. Defendant argues that Plaintiff’s counsel is not entitled to the $5,819.20

billed for services related to compensatory education and therapeutic placement issues because

she did not prevail on those issues in the administrative proceeding. The Court agrees. Upon

consideration of the pleadings, 1 the relevant legal authorities, and the record for purposes of this

motion, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s [9] Motion. The

Court finds that Plaintiff is entitled to $80,480.60 in attorney’s fees and costs.




1
 The Court’s consideration has focused on the following documents:
        • Mot. for Attorneys’ Fees (“Pl.’s Mot.”), ECF No. 9;
        • Def. District of Columbia’s Opp’n to Pl.’s Mot. for Attorney’s Fees (“Def.’s Opp’n”),
        ECF No. 10; and
        • Pl.’s Reply to Def.’s Res. to Pl.’s Mot. for Attorney Fees (“Pl.’s Reply”), ECF No. 11.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).
                                                  1
                   I.      LEGAL STANDARD FOR ATTORNEY’S FEES
       The IDEA authorizes a court to award fees “in its discretion and to base the award on

rates prevailing in the community in which the action or proceeding arose for the kind and

quality of services furnished.” Parks v. District of Columbia, 895 F. Supp. 2d 124, 129 (D.D.C.

2012) (citation and internal quotations omitted). A party moving for attorney’s fees and costs

must demonstrate prevailing party status and the reasonableness of the fees requested in terms of

hours spent on the matter and hourly rate. Id.

       Before awarding attorney's fees, the court must initially determine whether the party

seeking fees is a prevailing party. Jackson v. District of Columbia, 696 F. Supp. 2d 97, 101

(D.D.C. 2010). A prevailing party is commonly understood to mean “one who has been awarded

some relief by the court.” Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health and

Human Res., 532 U.S. 598, 603 (2001). In the D.C. Circuit, in order for a party to be deemed a

prevailing party, “(1) there must be a court-ordered change in the legal relationship of the parties;

(2) the judgment must be in favor of the party seeking the fees; and (3) the judicial

pronouncement must be accompanied by judicial relief.” Green Aviation Mgmt. Co., LLC v.

FAA, 676 F.3d 200, 203 (D.C. Cir. 2012) (internal citations and quotations omitted). The

prevailing party test applies generally to federal fee shifting statutes and has been held to apply

specifically to the IDEA. Robinson v. District of Columbia, 61 F. Supp. 3d 54, 59 (D.D.C. 2014)

(citing District of Columbia v. Straus, 590 F.3d 898, 901 (D.C. Cir. 2010)).2

                                           II.     ANALYSIS
       To begin, the Court notes that it appears that the parties failed to engage in substantive

discussions relating to Plaintiff’s request for attorney’s fees prior to Plaintiff filing her Motion.


2
 The Court does not address the legal standard for reasonableness of fees requested because it is
not at issue in terms of what Defendant is challenging in this matter.
                                                   2
In her Motion, Plaintiff spends approximately 16 pages of a 21-page Motion arguing that her

hourly rate is reasonable. Pl.’s Mot., ECF No. 9, 5-21. However, on the first page of the

Opposition, Defendant indicates that “[f]or purposes of this opposition only, the District does not

challenge the reasonableness of the hourly rates Plaintiff seeks.” Def.’s Opp’n, ECF No. 10, 1

n.1. Instead, Defendant challenges only the award of fees for any items listed on Plaintiff’s

counsel’s invoice pertaining to compensatory education or therapeutic placement “because

Plaintiff did not prevail on these issues in the administrative hearing.” Id. at 2. Plaintiff’s Motion

in no way addressed the grounds asserted by Defendant for the reduction in Plaintiff’s fee

request.

       In response to Defendant’s argument for a reduction in Plaintiff’s fee request for any

items related to compensatory education or therapeutic placement, Plaintiff filed a single-page

Reply. See generally Pl.’s Reply, ECF No. 11. In her Reply, Plaintiff does not argue that she was

the prevailing party on these issues. Instead, Plaintiff contends that she “did not even argue

compensatory education or therapeutic placement” at the administrative level. Id. at 1. Plaintiff

further explains that the only relief requested was “a determination that the student was eligible

for special education as an emotionally disturbed student.” Id. In support of her argument that

she did not argue for compensatory education or therapeutic placement, Plaintiff cites to pages

15-16 of the Hearing Officer Determination. Pl.’s Mot., Ex. 1, ECF No. 9-4 (Hearing Officer

Determination).

       However, on page 15, the hearing officer expressly stated that “[a]t the prehearing

conference, Petitioner indicated that she was seeking compensatory education.” Id. at 15. The

hearing officer ultimately chose to “deny any compensatory education award” because Plaintiff




                                                  3
failed to call a witness, present a plan for compensatory education services, or mention

compensatory education during her closing arguments. Id.

       Similarly, the hearing officer also indicated that “[a]t the prehearing conference,

Petitioner also sought placement of the Student at a ‘therapeutic school.’” Id. Plaintiff did not

present any witness from a proposed school or request placement at a specific school. However,

Plaintiff did reference Witness B and her report which generally describes therapeutic settings. In

closing, Plaintiff “softened her request for therapeutic placement,” and ultimately the hearing

officer ordered that the student’s team would “meaningfully consider the placement

recommendations of Witness B.” Id. at 16-17.

       Accordingly, there is uncontroverted evidence that Plaintiff did argue before the hearing

officer for compensatory education and therapeutic placement. Although the hearing officer

ordered the student’s education team to consider “placement recommendations of Witness B,”

the hearing officer did not order therapeutic placement. As such, Plaintiff did not prevail on the

issues of compensatory education or therapeutic placement.

       Even if the student was not awarded compensatory education or placement in a

therapeutic setting, Plaintiff argues that her fees for activities involving these subjects should not

be reduced. Plaintiff contends that “in investigating and planning for the due process complaint

and hearing, it was appropriate and necessary for the attorney to investigate and consider all

aspects related to the disability in questions [sic], that being severe emotional disturbance.” Pl.’s

Reply, ECF No. 11, 1. However, Plaintiff fails to explain how investigations into compensatory

education or therapeutic placement were “related to” the student’s disability of severe emotional

disturbance. Any relation is even more confounding when the Court considers Plaintiff’s

argument that she “did not even argue” for compensatory education or therapeutic placement. Id.



                                                  4
       “[T]he degree of the plaintiff’s success in relation to the other goals of the lawsuit is a

factor critical to the determination of the size of a reasonable fee.” Texas State Teachers Ass'n v.

Garland Independent School Dist., 489 U.S. 782, 790 (1989); see also McFarland v. District of

Columbia, No. 12-cv-188 (GK/AK), 2013 WL 12106871, at *7 (D.D.C. May 28, 2013) (“The

degree of a party’s success on the merits bears on fees recovered through fee-shifting statutes

and may be applied to award fractions of a fee claim where a party prevails on only one of

several issues in an IDEA case.”). Defendant has identified 13 entries corresponding to

$5,819.20 in fees which were billed for activities relating to compensatory education and

placement in a therapeutic setting. Def.’s Opp’n, Ex. 1, ECF No. 10-1 (highlighting challenged

fees). Having reviewed these entries, the Court concludes that they relate to compensatory

education and placement in a therapeutic setting rather than to the relief which was actually

granted by the hearing officer, namely general eligibility for services. Plaintiff provides no

targeted arguments as to why she is entitled to fees for any of the specific entries challenged by

Defendant.

       Accordingly, the Court concludes that Plaintiff is not entitled to the $5,819.20 in fees for

activities related to compensatory education and placement in a therapeutic setting. Subtracting

that amount from the $86,299.80 requested, Plaintiff’s counsel is entitled to no more than

$80,480.60 in attorney’s fees and costs.3




3
 In the Opposition, Defendant states that the remaining balance for Plaintiff’s fees and costs
after deducting $5,819.20 for the compensatory education and therapeutic placement issues is
$80,629.20. Def.’s Opp’n, ECF No. 10, 3. However, it is not clear how Defendant arrived at this
number. Plaintiff requests a total of $86,299.80 in attorney’s fees and costs. Pl.’s Mot., Ex. 2,
ECF No. 9-5. Of that total, $5,819.20 is attributable to compensatory education and therapeutic
placement issues. When the Court deducts $5,819.20 from $86,299.80, the total is $80,480.60.
                                                 5
         The Court notes that, in her Motion, Plaintiff also requests that she be allowed to submit

a supplemental petition for fees on fees. Pl.’s Mot., ECF No. 9, 21. Fees on fees are permitted in

IDEA cases. See Jones v. District of Columbia, 153 F. Supp. 3d 114, 121-22 (D.D.C. 2015).

However, the Court strongly recommends that the parties meet and confer in an attempt to

resolve the fees on fees issue prior to Plaintiff filing a Motion. The vast majority of the argument

in Plaintiff’s Motion for Attorney’s Fees addressed the reasonableness of her billing rate which

was unnecessary as Defendant did not challenge the reasonableness of Plaintiff’s billing rate.

Conferring and potentially narrowing, or even resolving, issues which require litigation preserves

the resources of both this Court and counsel for both parties.

                                        III.   CONCLUSION
       In conclusion, the Court GRANTS IN PART AND DENIES IN PART Plaintiff’s [9]

Motion for Attorney’s Fees. Plaintiff is entitled to $80,480.60 in attorney’s fees and costs.

Plaintiff is not entitled to the $5,819.20 in fees for activities related to compensatory education

and placement in a therapeutic setting.

       An appropriate Order accompanies this Memorandum Opinion.

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  6